AMENDMENT 1 TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT to Employment Agreement (this “Amendment”) is entered into
as of February 28, 2013, by and between ADVANCED PHOTONIX, INC., a Delaware
corporation (the “Company”), and JEFFREY ANDERSON (“Employee”).

 

Recitals

 

A. Company and Employee are parties to that certain Employment Agreement dated
as of August 19, 2011 (the “Employment Agreement”).

 

B. Company has requested that Employee amend the Employment Agreement and
Employee has consented to the Amendment in accordance with the terms and subject
to the conditions set forth herein.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                   Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Employment Agreement.

 

2.                   Amendments to Employment Agreement. Section 3.1 of the
Employment Agreement is amended and restated in its entirety to read as follows:

 

“3.1. Base Salary. In consideration of the services to be performed by Employee
during the Employment Period, the Company agrees to pay Employee a base salary
(“Base Salary”) at the rate of $200,000 per year payable in accordance with the
Company’s customary payroll practices as in effect from time to time. Base
Salary will be reviewed no less frequently than annually, and may be increased
(but not decreased) in the sole discretion of the independent directors of the
Board or the Compensation Committee of the Board (the “Committee”).
Notwithstanding the preceding, from the period commencing March 1, 2013 and
ending July 31, 2013, the Base Salary payable pursuant to this Section 3.1 shall
be reduced by twenty percent (20%).”

 

3.                   Limitation of Amendment. Except as expressly provided
herein, the terms, covenants and conditions of the Employment Agreement shall
remain unamended and shall continue to be and shall remain in full force and
effect in accordance with their respective terms. The terms set forth herein
shall be limited precisely as provided for herein to the provisions expressly
referred to herein and shall not be deemed an amendment or modification of or
consent to any other term or provision of the Employment Agreement, or otherwise
prejudice any right or remedy which either party may now have or may have in the
future under or in connection with the Employment Agreement.

 

4.                   Counterparts. This Amendment may be executed in any number
of counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 



COMPANY     EMPLOYEE         ADVANCED PHOTONIX, INC.               By: /s/
Richard Kurtz     /s/ Jeffrey Anderson Name: Richard Kurtz     Jeffrey Anderson
Title: Chief Executive Officer      

 

 

 

